United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Keller, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1875
Issued: January 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated May 12, 2006, granting a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a one percent permanent impairment of the
left upper extremity, for which she received a schedule award.

FACTUAL HISTORY
On February 7, 2003 appellant, a 60-year-old rural carrier, filed a traumatic injury claim
alleging that on February 6, 2003 she injured her upper left arm while pulling a bag of mail.1
The Office accepted the claim for left elbow tendinitis and forearm tendinitis.2
In a report dated January 14, 2005, Dr. John A. Sklar, an examining Board-certified
physiatrist, concluded that appellant had a one percent impairment of the left upper extremity
due to pain based upon the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed.).3 A physical examination revealed no objective verifiable
impairment, normal left upper extremity range of motion, no sensory loss, decreased strength due
to pain “which is not a ratable strength deficit” and “some tenderness to palpation in the left
biceps and left upper extremity.”
In a November 7, 2005 report, Dr. Ronald Blum, a Board-certified orthopedic surgeon
and an Office medical adviser, reviewed the medical evidence and adopted Dr. Sklar’s rating for
a one percent impairment of her left upper extremity due to pain based on the A.M.A., Guides.
The Office medical adviser noted appellant’s accepted conditions were left lateral epicondylitis
and left elbow strain. He listed January 14, 2005 as the date of maximum medical improvement.
Utilizing section 18.3d, page 573, the Office medical adviser found a one percent impairment of
the left upper extremity. He explained that Chapter 16.8a on page 508 of the A.M.A., Guides,4
provides that a decrease in strength cannot be rated in the presence of decreased motion, painful
conditions, deformities, or in the absence “of parts that prevent effective application of maximal
force in the region being evaluated.” The Office medical advised concluded that this was the
reason that Dr. Sklar recommended not using the loss of strength determination.
On December 22, 2005 appellant filed a claim for a schedule award.
The Office issued a schedule award on May 12, 2006 for a one percent permanent loss of
the left upper extremity. The period of the award ran from January 14 to February 4, 2005, for a
total of 3.12 weeks of compensation.

1

This was assigned claim number 16-2051767.

2

The Board notes that appellant filed an occupational disease claim on August 19, 2004 attributing her severe
carpal tunnel syndrome to her employment. The Office accepted the claim for left carpal tunnel syndrome on
September 24, 2004 and authorized left carpal tunnel surgery, which was performed on December 14, 2004. This
was assigned claim number 16-208115. A cover sheet for both claims indicate that the Office combined the two
claims with 16-2051767 as the master file number. On May 22, 2006 appellant filed a schedule award claim for her
carpal tunnel syndrome. The Office has not yet issued a final decision regarding appellant’s request for a schedule
award for her carpal tunnel syndrome claim. As there is no final Office decision on this issue, the Board may not
address this issue for the first time on appeal. See 20 C.F.R. § 501.2(c).
3

A.M.A., Guides.

4

Id. at 508, Chapter 16.8a.

2

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act5 and section 10.404 of
the implementing federal regulation,6 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides7 has been adopted by the implementing regulation as the appropriate standard
for evaluating schedule losses.8
ANALYSIS
Appellant sustained a left elbow tendinitis and forearm tendinitis in the performance of
duty and subsequently filed a claim for a schedule award for permanent impairment.
Dr. Blum, the Office medical adviser, determined that appellant had a one percent
impairment of her left upper extremity based on Dr. Sklar’s finding of a one percent impairment
for ratable pain pursuant to section 18.3dC, at page 573 of the A.M.A., Guides. He noted that
appellant had full range of motion in the left upper extremity with no sensory deficits but had
generalized weakness secondary to pain. Dr. Blum added that, accordingly, Dr. Sklar
recommended against using loss of strength in computing appellant’s impairment rating because
decreased strength cannot be used in the fact of, among other things, painful conditions. The
A.M.A., Guides state under the above subsection, titled How to Rate Pain-Related Impairment,
at page 573:
“If the individual appears to have pain-related impairment that has increased the
burden of his or her condition slightly, the examiner may increase the percentage
... by up to three percent.
Employing the above formula, which is also depicted in charts at Figure 18-1, Dr. Sklar found
that appellant had a one percent upper extremity impairment based on pain. Dr. Blum adopted
Dr. Sklar’s findings in a November 7, 2005 impairment evaluation. The Board finds that
appellant has a one percent impairment based on pain based on the A.M.A., Guides.
The Board finds that there is no other medical evidence of record, based upon a correct
application of the A.M.A., Guides, to establish that appellant has more than a one percent
permanent impairment of the left upper extremity for which she received a schedule award.
Accordingly, the Board finds that appellant has no more than a one percent permanent
impairment of the left upper extremity.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

8

20 C.F.R. § 10.404.

3

On appeal, appellant alleged that she has greater than a one percent permanent
impairment of the left upper extremity. However, the evidence does not support a greater
impairment. The Board notes that this does not preclude appellant from submitting relevant
medical evidence to the Office in support of any request for an additional schedule award.
CONCLUSION
The Board finds that appellant has no more than a one percent permanent impairment to
her left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2006 is affirmed.
Issued: January 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

